[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: APPLICATION FOR PROTECTION FROM FORECLOSURE
CT Page 1961
Section 49-31e of the C.G.S. requires that the application "must" be filed within 25 days of the return day set forth in the writ. The return day was December 5, 2000. The Application for Protection was filed January 2, 2001. Even if one were to be given credit for the Christmas holiday, the application was not filed within the 25 day period.
The statute states that the application "must" be filed within 25 days of the return day. The word "must" is considered to be mandatory in nature. It is not of a discretionary nature, therefore, the court lacks the discretion to consider the application.
The Application for Protection is therefore denied.
The Court
By Curran, J.